     Case 2:19-cv-00691-TLN-DMC Document 27 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DANNY CARDENAS,                                   No. 2:19-CV-0691-TLN-DMC
11                        Plaintiff,
12            v.                                        ORDER
13    B.S. EDWARDS, et al.,
14                        Defendants.
15

16          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

17   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

18   of California local rules.

19          On February 13, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that the parties may file objections

21   within the time specified therein. (ECF No. 20.) No objections to the findings and

22   recommendations have been filed.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the magistrate judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-00691-TLN-DMC Document 27 Filed 06/22/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations filed February 13, 2020 (ECF No. 20), are

 3               ADOPTED IN FULL; and

 4         2.    Defendant Davis is DISMISSED with prejudice.

 5         IT IS SO ORDERED.

 6   DATED: June 19, 2020

 7

 8

 9
                                                        Troy L. Nunley
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
